IN THE SUPREME COURT OF THE STATE OF DELAWARE

     ERICK J. WYATTE,                      §
                                           §   No. 387, 2020
            Defendant Below,               §
            Appellant,                     §
                                           §
            v.                             §   Court Below–Superior Court
                                           §   of the State of Delaware
     STATE OF DELAWARE,                    §
                                           §   Cr. ID No. 1703006467 (K)
            Defendant Below,               §
            Appellee.                      §

                                Submitted: January 19, 2021
                                 Decided: February 3, 2021


                                          ORDER

          On November 13, 2020, the appellant, Erick J. Wyatte, filed a notice of appeal

from an October 13, 2020 Superior Court sentencing order. Under Supreme Court

Rule 6, a timely notice of appeal should have been filed on or before November 12,

2020.1 On January 4, 2021, the Clerk re-issued,2 by certified mail, a notice directing

Wyatte to show cause why his appeal should not be dismissed as untimely filed.

Wyatte received the notice on January 8, 2021. A timely response was due on or




1
    Del. Supr. Ct. R. 6(iii).
2
 On December 8, 2020, the Clerk issued a notice to show cause to Wyatte that was returned as
undeliverable to the Court on December 30, 2020.
before January 18, 2021. To date, Wyatte has not responded to the notice to show

cause. Therefore, dismissal of the appeal is deemed unopposed.

      NOW, THEREFORE, IT IS HEREBY ORDERED, under Supreme Court

Rules 3(b)(2) and 29(b), that the appeal is DISMISSED.

                                     BY THE COURT:



                               _____/s/ Karen L. Valihura_________
                                    Justice




                                       2